1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      DIAMOND RESORTS U.S. COLLECTION
4     DEVELOPMENT, LLC, a Delaware Limited
      Liability Company,
5                                                           2:17-cv-03007-APG-VCF
                           Plaintiff,                       ORDER
6
      vs.
7
      REED HEIN & ASSOCIATES, LLC d/b/a
8
      TIMESHARE EXIT TEAM, a Washington
      Limited Liability Company; BRANDON
9     REED, an individual and citizen of the State of
      Washington; TREVOR HEIN, an individual
10    and citizen of Canada; THOMAS
      PARENTEAU, an individual and citizen of the
11    State of Washington; HAPPY HOUR MEDIA,

12                          Defendants.

13          Before the Court is Plaintiff’s Third Motion to Compel Defendant Reed Hein & Associates, LLC

14   (ECF NO. 424).

15          Accordingly,

16           IT IS HEREBY ORDERED that a video conference hearing is scheduled for 10:00 AM, August

17   2, 2021, on Plaintiff’s Third Motion to Compel Defendant Reed Hein & Associates, LLC (ECF NO. 424).

18          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

19   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

20   conference hearing by noon, July 30, 2021.

21          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

22          INSTRUCTIONS FOR THE VIDEO CONFERENCE

23          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

24   to the participants email provided to the Court.

25          • Log on to the call ten (10) minutes prior to the hearing time.
1           • Mute your sound prior to entering the hearing.

2           • Do not talk over one another.

3           • State your name prior to speaking for the record.

4           • Do not have others in the video screen or moving in the background.

5           • No recording of the hearing.

6           • No forwarding of any video conference invitations.

7           • Unauthorized users on the video conference will be removed.

8

9           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

10   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

11   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

12          DATED this 15th day of July, 2021.
                                                                  _________________________
13                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
